 1

 2

 3

 4

 5

 6

 7

 8

 9                      UNITED STATES DISTRICT COURT
10                    CENTRAL DISTRICT OF CALIFORNIA
11
     STAR FABRICS, INC.,                          Case No. 2:18-cv-10251-DSF-AFM
12                                                Hon. Dale S. Fischer Presiding
13   Plaintiff,

14   v.                                           ORDER ON STIPULATION TO
                                                  DISMISS ACTION WITH
15                                                PREJUDICE
     ROSS STORES, INC., et al.,
16

17   Defendants.

18

19

20

21

22

23

24

25

26

27

28                                           1

                   ORDER ON STIPULATION TO DISMISS ACTION WITH PREJUDICE
 1                                        ORDER:
 2       FOR GOOD CAUSE APPEARING, THE FOLLOWING IS HEREBY
 3   ORDERED:
 4
         1.     The action is dismissed with prejudice; and
 5
         2.     The parties will each bear their respective costs and attorneys’ fees as
 6
                incurred against one another in connection with this action, subject to
 7
                any obligations of defense or indemnity among or between Defendants.
 8

 9    IT IS SO ORDERED.
10   Date: May 28, 2019                            ___________________________
                                                   Dale S. Fischer
11
                                                   United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                            2

                   ORDER ON STIPULATION TO DISMISS ACTION WITH PREJUDICE
